
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 1839
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 19, 2009
			Received; read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		AN ACT
		To amend the Small Business Act to improve
		  SCORE, and for other purposes.
	
	
		1.Expansion of volunteer representation and
			 benchmark reports
			(a)Expansion of volunteer
			 representationSection
			 8(b)(1)(B) of the Small Business Act (15 U.S.C. 637(b)(1)(B)) is
			 amended—
				(1)by inserting (i) after
			 (B); and
				(2)by adding at the end the following:
					
						(ii)The Administrator shall ensure that SCORE,
				established under this subparagraph, carries out a plan to increase the
				proportion of mentors who are from socially or economically disadvantaged
				backgrounds and, on an annual basis, reports to the Administrator on the
				implementation of this
				subparagraph.
						.
				(b)Benchmark reportsSection 8(b)(1)(B) of the Small Business
			 Act (15 U.S.C.
			 637(b)(1)(B)), as amended, is further amended by adding at the
			 end the following:
				
					(iii)The Administrator shall ensure that SCORE,
				established under this subparagraph, establishes benchmarks for use in
				evaluating the performance of its activities and of its volunteers. The
				benchmarks shall include benchmarks relating to the demographic characteristics
				and the geographic characteristics of persons assisted by SCORE, benchmarks
				related to the hours spent mentoring by volunteers, and benchmarks relating to
				the performance of the persons assisted by SCORE. SCORE shall report, on an
				annual basis, to the Administrator the extent to which the benchmarks
				established under this clause are being
				attained.
					.
			2.Mentoring and networkingSection 8(b)(1)(B) of the Small Business Act
			 (15 U.S.C.
			 637(b)(1)(B)), as amended, is further amended by adding at the
			 end the following:
			
				(iv)The Administrator shall ensure that SCORE,
				established under this subparagraph, establishes a mentoring program for small
				business concerns that provides one-on-one advice to small business concerns
				from qualified counselors. For purposes of this clause, qualified counselors
				are counselors with at least 10 years experience in the industry sector or area
				of responsibility of the small business concern seeking advice.
				(v)The Administrator shall carry out a
				networking program through SCORE, established under this subparagraph, that
				provides small business concerns with the opportunity to make business contacts
				in their industry or geographic
				region.
				.
		3.Name of program changed to SCORE
			(a)Name changeThe Small Business Act is amended as
			 follows:
				(1)In section 8(b)(1)(B) (15 U.S.C.
			 637(b)(1)(B)), by striking Executives (SCORE)
			 and inserting Executives (in this Act referred to as
			 SCORE).
				(2)In section 7(m)(3)(A)(i)(VIII)
			 (15 U.S.C.
			 636(m)(3)(A)(i)(VIII)), by striking the Service Corps of
			 Retired Executives and inserting SCORE.
				(3)In section 20 (15 U.S.C. 631
			 note)—
					(A)in subsection (d)(1)(E), by striking
			 the Service Corps of Retired Executives program and inserting
			 SCORE; and
					(B)in subsection (e)(1)(E), by striking
			 the Service Corps of Retired Executives program and inserting
			 SCORE.
					(4)In section 33(b)(2) (15 U.S.C.
			 657c(b)(2)), by striking Service Corps of Retired
			 Executives and inserting SCORE.
				(b)Elimination of ACESection 8(b)(1)(B) of the Small Business
			 Act (15 U.S.C.
			 637(b)(1)(B)), as amended, is further amended by striking
			 and an Active Corps of Executive (ACE).
			4.Authorization of
			 appropriationsSection 20 of
			 the Small Business Act (15 U.S.C. 631 note) is amended by
			 inserting the following new subsection after subsection (e):
			
				(f)Authorization of appropriations for
				SCOREThere is authorized to
				be appropriated $7,000,000 for SCORE under section 8(b)(1) for each of the
				fiscal years 2010 and
				2011.
				.
		
	
		
			Passed the House of
			 Representatives November 18, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
